[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]         MEMORANDUM OF DECISION RE RESPONDENT'S MOTION FOR STAY
The court denies the Motion For Stay dated January 31, 2003 being Pleading #154. The court finds that a fair reading of its order was a six-month suspension and reinstatement pursuant to Practice Book §2-53. If the § 2-53 procedure extends the six months, then that is appropriate. The court did not make the six-month suspension a maximum, but rather made the six-month period separate from the re-application under Practice Book § 2-53.
Accordingly, the court denies the motion to stay further service of the suspension until there is a ruling pursuant to Practice Book § 2-53.
KARAZIN, J. CT Page 2282